Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barros, J.), rendered May 5, 1998, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
Under the totality of the circumstances, the lineup was not so unduly suggestive of the defendant’s identity as to create a *483substantial likelihood of irreparable misidentification (see, People v Chipp, 75 NY2d 327, cert denied 498 US 833). As all of the participants in the lineup wore baseball hats, removed their coats, and were seated, any discrepancies between the defendant and the other participants in the lineup were minimized.
We reject the defendant’s contention that evidence of prior uncharged crimes was improperly admitted. This evidence was necessary to complete the witness’s narrative and was probative of identification and not of propensity (see, People v Molineux, 168 NY 264). We note that the court gave adequate curative instructions to the jury which limited the use of this evidence (see, People v Allweiss, 48 NY2d 40; People v Padilla, 245 AD2d 310).
The defendant’s remaining contentions do not require reversal. Joy, J. P., Thompson, Krausman and Goldstein, JJ., concur.